
	
		I
		111th CONGRESS
		1st Session
		H. R. 1227
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr. Meek of
			 Florida, Mr. Rush,
			 Mr. Sestak,
			 Mr. Watt, Mr. Bishop of Georgia,
			 Mrs. Christensen,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Edwards of Texas,
			 Mr. Filner,
			 Mr. Hinchey,
			 Ms. Jackson-Lee of Texas,
			 Ms. Kaptur,
			 Mr. Payne,
			 Ms. Sutton, and
			 Ms. Watson) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To waive the time limitations specified by law for the
		  award of certain military decorations in order to allow the posthumous award of
		  the Medal of Honor to Doris Miller for actions while a member of the Navy
		  during World War II.
	
	
		1.Waiver of time limitations on
			 award of Medal of Honor to Doris Miller for valor as a member of the Navy
			 during World War IIThe time
			 limitations specified in sections 6248(a) and 6250 of title 10, United States
			 Code, shall not apply with respect to the posthumous award of the Medal of
			 Honor under section 6241 of such title to Doris Miller (service number
			 356–12–35) for acts of heroism during World War II while a member of the United
			 States Navy.
		
